Title: To Benjamin Franklin from “Prince” Mostowski, 16 February 1778
From: Mostowski, “Prince” Paul Michael
To: Franklin, Benjamin


A la Villette près de Paris ce 16. fevrier 1778.
Le Prince Mostowski Palatin du Duché de Mazovie après avoir pris lecture de l’interrogatoire que Monsieur Franklin a subit avec une présence d’esprit héroique, et une fermete rare, et après avoir examiné les belles Constitutions qui ressemblent presque à celles de sa Nation, a tout a fait changé des Sentiments et s’il avait eù Connaissance de ces Constitutions auparavant il n’aurait pas remis à Monsieur Franklin les papiers tels qu’ils sont.
C’est pourquoi il désire d’avoir l’honneur de voir Monsieur Franklin vendredi prochain vers midi, il voudra bien lui marquer s’il sera libre. Comme le Prince n’a pas actuellement d’Anglois qui puisse traduire la rèponse de Monsieur franklin il désirerait qu’elle fut en français.
 
Addressed: A Monsieur / Monsieur Franklin / Docteur / à Passy. Maison de / Mr. Chaumont
Notation: Prince Mostowski
